Exhibit 10.54

 

THIS INTERIM AMENDING DEED is made

  2006

BETWEEN:

 

(1) Pearson Services Limited (registered in England No. 1341060) whose
registered office is at 80 Strand, London WC2R 0RL (the “Principal Company”);
and

 

(2) Pearson Group Pension Trustee Limited (registered in England No. 1765290)
whose registered office is at 80 Strand aforesaid (the “Trustee”, which
expression shall include the trustee or trustees for the time being of the Plan
defined below).

WHEREAS:

 

(A) By a trust deed dated 30 March 1973 The Fairey Company Limited established
the plan then known as The Fairey Company Limited Pension and Life Assurance
Plan for Hourly Paid Employees (the “Plan”) in accordance with legislation now
contained in Chapter I of Part XIV Income and Corporation Taxes Act 1988 for the
provision of relevant benefits (as defined in s612(1) of that Act) for and in
respect of certain employees and former employees of that company and of any
employers associated with that company as became eligible to participate in the
Plan.

 

(B) This deed is, inter alia, supplemental to the deeds listed in Schedule 1 and
to the deeds to which the deed numbered 1 in Schedule 1 was itself expressed as
being supplemental.

 

(C) The Trustee is the present trustee of the Plan.

 

(D) The Plan is now called The Pearson Group Pension Plan.

 

(E) The Plan is presently governed by the deed numbered 1 in Schedule 1 as
amended prior to the date of this deed (the “Eighth Consolidated Trust Deed”).

 

(F) By clause A.4 of the Eighth Consolidated Trust Deed (the “Plan Modification
Power”) the Trustee may at any time with the consent of the Principal Company
alter or modify any of the provisions of the Plan subject as therein mentioned.

 

(G) In exercise of its powers under the Plan Modification Power, the Trustee
with the consent of the Principal Company wishes with effect on and from the
date of this deed (the “Effective Date”) to alter and modify the provisions of
the Plan in the manner described in clause 1 below.

 

(H) The Trustee is satisfied that the amendments made by this deed pursuant to
the exercise of the Plan Modification Power are not “regulated modifications”
(as defined under section 67 Pensions Act 1995).

 

(I) The Actuary has confirmed to the Trustee for the purpose of r42(2)
Occupational Pension Schemes (Contracting-out) Regulations 1996 that he is
satisfied that if the proposed alterations are made the Plan will continue to
satisfy the statutory standard in accordance with s12A Pension Schemes Act.

NOW THIS DEED WITNESSES as follows:

 

1.1 Pursuant to the Plan Modification Power the Trustee with the consent of the
Principal Company HEREBY ALTERS and MODIFIES the Plan by:

 

  (a) deleting the existing clause C4 of the Eighth Consolidated Trust Deed;



--------------------------------------------------------------------------------

  (b) inserting the following as a new clause C4:

 

  “C.4 POWER TO GIVE INDEMNITIES

 

  C.4.1 The Trustee may give such indemnities warranties and undertaking in
relation to the Fund which it thinks appropriate;

 

  C.4.2 Without prejudice to the generality of the power in clause 4.1, if in
connection with the purchase, valuation, management or any other dealings with
any property comprising the Fund it would in the opinion of the Trustee be to
the benefit of the Fund to enter into any particular transactions, the Trustee
may enter into or give such form of written agreement, indemnity, warranty or
undertaking with the other parties involved in the transaction as may be
required to obtain the successful completion of the transaction and may bind all
or any part of the Fund to give effect thereto.”

 

2. In this deed and the opening recitals so far as is consistent with the
subject matter and context the words and expressions defined in paragraph 1 of
Schedule 5 to the Eighth Consolidated Trust Deed or in the relevant Rules (as
appropriate) shall have the meanings thereby assigned to them and the provisions
as to interpretation contained in paragraph 2 of that Schedule 5 shall apply as
if the same were included herein.

 

3. This deed may be executed in any number of counterparts, each of which when
executed and delivered shall be an original but all of which when taken together
shall constitute a single document.

Executed and delivered as a deed the day and year first above written.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1

DEEDS OF THE PLAN

 

      

Date

    

Document

1.      8 February 2006      Eighth Consolidated Trust Deed 2.           The
deeds to which the Eighth Consolidated Trust Deed was expressed to be
supplemental 3.      8 February 2006      Deed creating and adopting rules for
The Public Services Section 4.      8 February 2006      Deed creating and
adopting rules for The Civil Service Classic and The Civil Service Premium
Sections 5.      6 April 2006      Interim Amending Deed in respect of the
Finance Act 2004

 

- 3 -



--------------------------------------------------------------------------------

(   EXECUTED as a deed under the Common (   Seal of Pearson Services Limited in
the (   presence of:

 

 

Director

 

 

Secretary

(   EXECUTED as a deed under the Common (   Seal of Pearson Group Pension
Trustee (   Limited in the presence of:

 

 

Director

 

 

Secretary

 

- 4 -



--------------------------------------------------------------------------------

DATED              2006

 

 

          PEARSON SERVICES LIMITED

   (1 ) 

 

          - and -

  

 

          PEARSON GROUP PENSION TRUSTEE LIMITED

   (2 ) 

 

 

 

          DEED OF AMENDMENT

 

          in respect of

  

 

          THE PEARSON GROUP PENSION PLAN

  

 

 

LOGO [g66907g39h07.jpg]



--------------------------------------------------------------------------------

DATED              2006   

 

          PEARSON SERVICES LIMITED

   (1 ) 

 

          -and-

  

 

          PEARSON GROUP PENSION TRUSTEE LIMITED

   (2 ) 

 

 

 

          DEED OF AMENDMENT

 

          in respect of

  

 

          THE PEARSON GROUP PENSION PLAN

  

 

 

LOGO [g66907g39h07.jpg]